DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-4, 7, 13, and 14 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Scott et al (US 2016/0266386) in view of Okigawa et al (US 2014/0285629).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 7, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al (US 2016/0266386) in view of Okigawa et al (US 2014/0285629).
Regarding claim 1, Scott discloses an electronic instrument configured to be worn or used by a user, the electronic instrument comprising an imaging sensor configured to be arranged at a position where at least a part of the user wearing or using the electronic instrument is capturable (Fig.3 and ¶42 infrared ccd arranged on glasses frame and can capture user if the user looks at himself).
Scott does not disclose an imaging sensor including two or more pixel output units each configured to have a different incident angle directivity, to receive incident light from a subject incident not via either an imaging lens or a pinhole and 
output one detection signal indicating an output pixel value modulated depending on an incident angle of the incident light.
However, Okigawa teaches an imaging sensor including two or more pixel output units each configured to have a different incident angle directivity, to receive incident light from a subject incident not via either an imaging lens or a pinhole (Fig.3 and ¶51 two pixels 11a and 11b receiving incident light via a light shielding film 37, wherein film 37 creates different incident angle directivity for pixels 11a and 11b without the use of imaging lens or pinholes) and 
output one detection signal indicating an output pixel value modulated depending on an incident angle of the incident light (Fig.3 and ¶¶19, 51 pixels output pixel values depending on light shielding films 37, which are differently angled for sensor 11a and 11b – see applicants’ specification ¶117-118).


Regarding claim 2, Scott in the combination teaches wherein each of the pixel output units is arranged in an eyepiece unit of the electronic instrument or around the eyepiece unit (Fig.3 and ¶42 infrared CCD located on the side of the lens of head mount display device 2).

Regarding claim 3, Scott in the combination teaches wherein the electronic instrument is configured to be worn on a head of the user (Fig.3 and ¶42 glasses type worn at head of user).

Regarding claim 4, Scott in the combination teaches wherein the electronic instrument is of a glasses type or a goggles type (Fig.3 glasses type worn at head of user).

Regarding claim 7, Scott in the combination teaches wherein each of the pixel output units is configured to be arranged in a display of the electronic instrument or around the 15display (Fig.3 and ¶42 infrared CCD located on the side of the lens of head mount display device 2).

Regarding claim 13, 20Scottt Scott in the combination teaches wherein the imaging sensor includes one or more imaging elements, and a plurality of the pixel output units is provided 25in the imaging elements (¶42 CCD comprises one or more imaging elements and they output pixels).  

Regarding claim 14, Scott in the combination teaches wherein respective ones of the pixel output units are 30arranged in two or more regions away from each other (¶42 certain CCD sensors are arranged in two or more regions away from each other).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scott et al (US 2016/0266386) in view of Okigawa et al (US 2014/0285629), and DeKeyser (US 2009/0051768).
Regarding claim 5, Scott in the combination does not teach wherein173SP368827WO00 the electronic instrument includes a camera, and the eyepiece unit includes a viewfinder of the camera.
However, DeKeyser teaches wherein173 SP368827WO00 the electronic instrument includes a camera, and the eyepiece unit includes a viewfinder of the camera (¶22 viewfinder image lens 130 is embedded in between the two glass lenses of eyeglasses 110).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott in the combination to incorporate the teachings of Dekeyser and provide the advantage and capability of being able to calibrate viewfinder image lens to have the same field of view as camera 120 (¶22).




Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al (US 2016/0266386) in view of Okigawa et al (US 2014/0285629), and Litvinov et al (US 2009/0147111).
Regarding claim 9, Scott in the combination does not teach 25a restoration unit that restores a restoration image using a plurality of the detection signals from respective ones of the pixel output units.  
However, Litvinov teaches a restoration unit that restores a restoration image using a plurality of the detection signals from respective ones of the pixel output units (¶21 image restoration circuit interleaves the output sub-images).  
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott in the combination to incorporate the teachings of Litvinov and provide the advantage and capability of being able to combine the output sub-images (¶¶14, 21).

Regarding claim 10, Litvinov in the combination teaches a control unit that executes a predetermined174 SP368827WO00 process on a basis of the restoration image (Fig.1 and ¶39 ISP 28 processing the restored image).  
Motivation to combine is same as claim 9.

Allowable Subject Matter
Claims 6, 8, 11-12, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486